Case 1:19-cr-00429-PAE Document 39 Filed 02/17/21 Page 1 of 2
Case 1:19-cr-00429-PAE Document 37
                                39 Filed 02/15/21
                                         02/17/21 Page 2 of 2




  GRANTED. The Court wishes Mr. Meyers well. The Clerk of Court is
  requested to terminate the motion at Dkt. No. 37.
                               SO ORDERED.                           2/17/2021

                                             
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
